Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 1 of 20 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________

SAMANTHA JAMES on behalf of himself
or herself and all other similarly
situated consumers

                               Plaintiff(s),

       -against-


LAKESIDE RECEIVABLES LLC

                        Defendant.
___________________________________


                                CLASS ACTION COMPLAINT
                                 JURY TRIAL DEMANDED


       1. Plaintiff seeks redress for the illegal practices of LAKESIDE RECEIVABLES LLC,

concerning the collection of debts, in violation of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq. (“FDCPA”).



                                               Parties

       2. Plaintiff is a citizen of the State of New York who resides within this Judicial District.



       3. Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in

that the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt and the

Plaintiff is a natural person obligated or allegedly obligated to pay the debt.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 2 of 20 PageID #: 2




       4. Upon information and belief, Defendant's principal place of business is located in

Tonawanda, New York.



       5. Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

consumers.



       6. Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

1692(a)(6), as the defendant is a person who uses any instrumentality of interstate commerce or

the mails in any business the principal purpose of which is the collection of any debts, or who

regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.



       7. The obligation claimed due by the defendant is a “debt” as defined by 15 U.S.C.

§1692a(5), as it is an obligation or alleged obligation of a consumer to pay money arising out of

a transaction in which the money, property, insurance or services which are the subject of the

transaction are primarily for personal, family, or household purposes, whether or not such

obligation has been reduced to judgment.



       8. The FDCPA broadly prohibits conduct which harasses, oppresses or abuses any debtor;

any false, deceptive or misleading statements in connection with the collection of a debt; unfair

or unconscionable collection methods; and requires certain disclosures, See: 15 U.S.C. §§1692d,

1692e, 1692f and 1692g.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 3 of 20 PageID #: 3




       9. The FDCPA in 15 U.S.C. §1692(e) simultaneously advances two objectives: it protects

vulnerable citizens, while promoting a competitive marketplace. The FDCPA is a strict liability

statute which provides for actual or statutory damages upon the showing of a single violation.

Bentley v Great Lakes Collection Bureau, 6 F.3d 60, 62-3 (2d Cir. 1993). In considering whether

a collection notice violates Section 1692e, the court applies the "least sophisticated consumer"

standard. Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir.1993).



       10. Congress adopted the FDCPA with the “express purpose to eliminate abusive debt

collection practices by debt collectors, and to ensure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged.” Jerman v. Carlisle,

McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 130 S. Ct. 1605,1623, 176 L. Ed. 2d 519

(2010) (internal quotes and ellipsis omitted); Lesher v. Law Offices of Mitchell N. Kay, P.C.,

650 F.3d 993, 996 (3d Cir. 2011).



       11. Congress had found abundant evidence of abusive, deceptive, and unfair debt

collection practices by many debt collectors contributed to the number of personal bankruptcies,

marital instability, loss of jobs, and invasions of individual privacy. 15 U.S.C. § 1692(a). It also

found that existing consumer protection laws were inadequate. 15 U.S.C. § 1692(b). Therefore,

“Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act.” Lesher, 650 F.3d at 997.



       12. Thus, the intended effect of these private enforcement actions was not only to reduce

the number of personal bankruptcies, marital instability, loss of jobs, and invasions of individual
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 4 of 20 PageID #: 4




privacy caused by abusive, deceptive, and unfair debt collection practices but, simultaneously, to

promote a competitive marketplace for those debt collectors who voluntarily treat consumers

with honesty and respect.



       13. “Congress recognized that ‘the vast majority of consumers who obtain credit fully

intend to repay their debts. When default occurs, it is nearly always due to an unforeseen event

such as unemployment, overextension, serious illness or marital difficulties or divorce.’” FTC v.

Check Investors, Inc., 502 F.3d 159, 165 (3d Cir. 2007). Nevertheless, “‘[a] basic tenet of the

Act is that all consumers, even those who have mismanaged their financial affairs resulting in

default on their debt, deserve ‘the right to be treated in a reasonable and civil manner.’” FTC,

supra, 502 F.3d at 165 (emphasis added) quoting Bass v. Stolper, Koritzinsky, Brewster &

Neider, S.C., 111 F.3d 1322, 1324 (7th Cir. 1997).



       14. The FDCPA is construed broadly so as to effectuate its remedial purposes and a debt

collector’s conduct is judged from the standpoint of the “least sophisticated consumer,” Brown v.

Card Serv. Ctr, 464 F.3d 450, 453n1 (3d Cir. 2006). Thus, by way of example, “A debt

collection letter is deceptive where it can be reasonably read to have two or more different

meanings, one of which is inaccurate.” Id. at 455.



       15. “Congress also intended the FDCPA to be self-enforcing by private attorney

generals.” Weiss v. Regal Collections, 385 F.3d 337, 345 (3d Cir. 2004). “In order to prevail, it

is not necessary for a plaintiff to show that she herself was confused by the communication she

received; it is sufficient for a plaintiff to demonstrate that the least sophisticated consumer would
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 5 of 20 PageID #: 5




be confused. In this way, the FDCPA enlists the efforts of sophisticated consumers like Jacobson

as ‘private attorneys general’ to aid their less sophisticated counterparts, who are unlikely

themselves to bring suit under the Act, but who are assumed by the Act to benefit from the

deterrent effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Services, Inc.,

516 F.3d 85, 91 (2d Cir. 2008); and, see, Gonzales v. Arrow Fin. Services, LLC, 660 F.3d 1055

(9th Cir. 2011). Thus, “the FDCPA protects all consumers, the gullible as well as the shrewd.”

Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993).



       16. Except where the Act expressly requires knowledge or intent, the “FDCPA is a strict

liability statute to the extent it imposes liability without proof of an intentional violation,” Allen

ex rel. Martin v. LaSalle Bank, N.A., 629 F.3d 364, 368 (3d Cir. 2011) (citing, in footnote 7,

supporting authorities from the Second, Seventh, Ninth and Eleventh Circuits).



       17. To prohibit deceptive practices, the FDCPA, at 15 U.S.C. § 1692e, provides that a

debt collector may not use any false, deceptive, or misleading representation or means in

connection with the collection of any debt and, without limiting the generality of the prohibited

conduct, enumerates sixteen acts and omissions which are deemed to be per se violations of that

section. 15 U.S.C. § 1692e(1)-(16).



                                    Jurisdiction and Venue



       18. This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28

U.S.C. § 1331.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 6 of 20 PageID #: 6




        19. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and

transactions that give rise to this action occurred, in substantial part, in this district, and the

Defendant does business within this District.



                                      Nature Of The Action



        20. Plaintiff brings this class action on behalf of a class of New York consumers seeking

redress for Defendant’s illegal practices, in connection with the collection of a debt allegedly

owed by Plaintiff in violation of the Fair Debt Collection Practices Act, (“FDCPA), 15 U.S.C. §

1692, et seq.



        21. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code,

commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”) which prohibits

debt collectors from engaging in abusive, deceptive and unfair practices.



        22. Plaintiff is seeking damages, and declaratory and injunctive relief.




                 Violations Of The Fair Debt Collection Practices Act
                          Allegations Particular to Plaintiff

        23. Upon information and belief, on a date better known by Defendant, Defendant began

to attempt to collect an alleged consumer debt from the Plaintiff.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 7 of 20 PageID #: 7




        24. On or about September 10, 2020, Defendant sent Plaintiff a collection letter via email

attached as Exhibit A, which was an initial communication sent by the Defendant, and received

by the Plaintiff, seeking to collect a balance allegedly incurred for personal purposes. Said letter

states in part as follows:

                                   Current Balance: $4,223.00



        25. Plaintiff filed for an Order of Relief under Chapter 7 of Title 11 of the United States

Code on July 31, 2020, and the clerk of the Bankruptcy Court served the creditor with Notice of

the Commencement of the bankruptcy filing and a Court Order Automatically Staying all

collection actions and activity, by the creditor, Kay Jewelers 375 Ghent Road Akron, OH 44333,

Inc. (Exhibit “B”). The parent company of Kay Jewelers is Sterling Jewelers.



        26. Plaintiff was thereby granted an order by the Hon. Louis A. Scarcella, Automatically

staying the creditor from taking any action in connection with the collection of the debt.



        27. In light of the Automatic Stay, prohibiting any attempt to collect the debt, defendant

had no legal right to engage in collection activity as the Plaintiff had no obligation to pay this

debt. The defendant’s actions were therefore an attempt to collect a debt that was not authorized

or permitted as a matter of law, and in fact no obligation to pay the debt by the plaintiff existed at

some or all times that the defendant attempted to collect the debt.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 8 of 20 PageID #: 8




                                     First Count
              Violation of 15 U.S.C. §1692e, 1692e(2)(A), and 1692e(10)
                        False and Misleading Representations

            False or Misleading Representations as to the Rights of the Consumer


        28. Plaintiff re-states, re-alleges, and incorporates herein by reference, all prior

paragraphs as if set forth fully in this cause of action.



        29. 15 U.S.C. § 1692e of the FDCPA states:


              A debt collector may not use any false, deceptive, or misleading

              representation or means in connection with the collection of any debt.

              Without limiting the general application of the foregoing, the

              following conduct is a violation of this section:



              (2) The false representation of—

              (A) the character, amount, or legal status of any debt; or
              (B) any services rendered or compensation which may be lawfully
              received by any debt collector for the collection of a debt.


              (10) The use of any false representation or deceptive means to
              collect or attempt to collect any debt or to obtain information
              concerning a consumer.


        30. The statement in the letter that the Plaintiff was obligated on the alleged debt stated in

the letter was an attempt to collect a debt that does not exist, is otherwise not authorized by law,

and is in fact in violation of the bankruptcy court discharge order.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 9 of 20 PageID #: 9




           31. The defendant had no authority to collect the debt alleged in the letter.



           32. The letter, because of the false and misleading statement, would likely confuse the

least sophisticated consumer into paying a debt that the defendant was not authorized by law to

collect.



           33. Defendant made a false representation of the legal status of the debt, in violation

of 15 U.S.C. §1692e(2)(A).



           34. Defendant made a false representation of the validity of the Debt, in violation of 15

U.S.C. §1692e(2)(A), as Plaintiff did not owe such a debt.



           35. Defendant made a false representation of the amount of the Debt, in violation of 15

U.S.C. §1692e(2)(A), as Plaintiff did not owe such a debt.



           36. 15 U.S.C. §1692e(10) prohibits a debt collector’s use of any false representation or

deceptive means to attempt to collect any debt, as Plaintiff did not owe such a debt.



           37. The statement in Defendant’s letter is false and misleading, and is therefore in

violation of 15 U.S.C. §§ 1692e, 1692e(2), and 1692e(10).
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 10 of 20 PageID #: 10




                                      Second Count
                              Violation of 15 U.S.C. §1692f
                          Unfair Or Unconscionable Means Used

        38. Plaintiff re-states, re-alleges, and incorporates herein by reference, all prior

paragraphs as if set forth fully in this cause of action.



        39. 15 U.S.C. § 1692f of the FDCPA states:

                A debt collector may not use unfair or unconscionable means to

              collect or attempt to collect any debt. Without limiting the general

              application of the foregoing, the following conduct is a violation of

              this section:



              (1) The collection of any amount (including any interest, fee,

              charge, or expense incidental to the principal obligation) unless

              such amount is expressly authorized by the agreement creating the

              debt or permitted by law.




        40. 15 U.S.C. § 1692f provides a debt collector may not use unfair or unconscionable

means to collect or attempt to collect any debt.




        41. 15 U.S.C. § 1692f(1) prohibits the collection of any amount, including any interest,

fee, charge, or expense incidental to the debt, unless such amount is expressly authorized by the

agreement creating the debt or permitted by law.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 11 of 20 PageID #: 11




        42. Defendant violated 15 U.S.C. § 1692f(1) by making a false representation of the legal

status of the debt.



        43. Defendant violated 15 U.S.C. § 1692f(1) by making a false representation of the

validity of the Debt, as Plaintiff did not owe such a debt.



        44. Defendant violated 15 U.S.C. § 1692f(1) by making a false representation of the

amount of the Debt, as Plaintiff did not owe such a debt.



        45. Defendant violated 15 U.S.C. § 1692f by attempting to collect the debt.



        46. The defendants actions as listed above are therefore in violation of 15 U.S.C. § 1692f.




                                        Third Count
                              Violation of 15 U.S.C. §1692g(a)
                                  Defective 1692g Notice



        47. Plaintiff re-states, re-alleges, and incorporates herein by reference, all prior

paragraphs as if set forth fully in this cause of action.



        48. Section 1692g(a) of the FDCPA requires a debt collector to provide a consumer with

a Validation Rights Notice; herein after referred to as the “Notice.” The Notice provides
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 12 of 20 PageID #: 12




information about the alleged debt and a consumer's rights as more specifically set forth in

subsections (a)(1)-(5) as follows:



          (a) Within five days after the initial communication with a

          consumer in connection with the collection of any debt, a debt

          collector shall, unless the following information is contained

          in the initial communication or the consumer has paid the

          debt, send the consumer a written notice containing:

          (1) the amount of the debt;

          (2) the name of the creditor to whom the debt is owed;

          (3) a statement that unless the consumer, within thirty days

          after receipt of the notice, disputes the validity of the debt, or

          any portion thereof, the debt will be assumed to be valid by

          the debt collector;

          (4) a statement that if the consumer notifies the debt collector

          in writing within the thirty-day period that the debt, or any

          portion thereof, is disputed, the debt collector will obtain

          verification of the debt or a copy of a judgment against the

          consumer and a copy of such verification or judgment will be

          mailed to the consumer by the debt collector; and

          (5) a statement that, upon the consumer's written request

          within the 30-day period, the debt collector will provide the
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 13 of 20 PageID #: 13




          consumer with the name and address of the original creditor,

          if different from the current creditor.



       49. This Notice is an important statutory right which must be effectively and clearly

conveyed to the consumer.



       50. The Notice must be sufficiently prominent to be readily noticed. It cannot be

overshadowed by its placement, nor by other language or notices in the letter.



       51. The Validation Rights Notice must be prominent and not overshadowed by other

language in the letter or is in violation of 15 U.S.C. § 1692g of the FDCPA.



       52. The letters are "communications" as defined by 15 U.S.C. § 1692a(2).



       53. Section 1692g(a) of the FDCPA requires a debt collector to provide a consumer with

a Validation Rights Notice; herein after referred to as the “Notice.” This mandatory notice

provides information about the alleged debt and a consumer's rights as more specifically set forth

in subsections (a)(1)-(5).



       54. 15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 14 of 20 PageID #: 14




        55. The written notice must contain the amount of the debt.



        56. The written notice must contain the name of the creditor to whom the debt is

owed.

        57. The written notice must contain a statement that unless the consumer, within thirty

days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt

will be assumed to be valid by the debt collector.



        58. The written notice must contain a statement that if the consumer notifies the debt

collector in writing within the thirty-day period that the debt, or any portion thereof, is disputed,

the debt collector will obtain verification of the debt or a copy of a judgment against the

consumer and a copy of such verification or judgment will be mailed to the consumer by the debt

collector.



        59. The written notice must contain a statement that, upon the consumer's written request

within the thirty-day period, the debt collector will provide the consumer with the name and

address of the original creditor, if different from the current creditor.



        60. A debt collector has the obligation, not just to convey the required information, but

also to convey such clearly.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 15 of 20 PageID #: 15




        61. A debt collector has the obligation, not just to convey the required information, but

also to convey such effectively.



        62. A debt collector has the obligation, not just to convey the required information, but

also to convey such clearly, so that the least sophisticated consumer will not be uncertain as to

her rights.



        63. The Defendant’s Letter is in violation of the FDCPA in that the letter mailed by the

defendant to the Plaintiff, which was an initial letter mailed from the defendant to the Plaintiff,

failed to include the mandatory Section 1692g Notice. It is a violation of the FDCPA to provide

said notice. The defendant otherwise failed to provide said mandatory notice.



        64. Without said mandatory notice, the least sophisticated consumer would be unaware of

his or her rights and would lack the information in order to dispute the debt, obtain verification

of the debt, or request the name of the original creditor, if any.



        65. Defendant, as a matter of pattern and practice, mails letters, or causes the mailing of

letters, to debtors using language substantially similar or materially identical to that utilized by

Defendant in mailing the above-cited letter to Plaintiff.



        66. The letters Defendant mails, or causes to be mailed, are produced by Defendant's

concerted efforts and integrated or shared technologies including computer programs, mailing

houses, and electronic databases. The said letter is a standardized form letter.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 16 of 20 PageID #: 16




       67. Defendant’s conduct, as described, violates 15 U.S.C. §1692g(a).




                                    SPOKEO STANDING



       i. Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

Defendant.

       ii. Plaintiff suffered actual harm by being the target of the Defendant's misleading debt

collection communications.

       iii. Defendant violated the Plaintiff's right not to be the target of misleading debt

collection communications.

       iv. Defendant violated the Plaintiff's right to a truthful and fair debt collection process.

       v. Defendant used materially false, deceptive, misleading representations and means in its

attempted collection of Plaintiffs alleged debt.

       vi. Defendant's communications were designed to cause the debtor to suffer a harmful

disadvantage in charting a course of action in response to Defendant's collection efforts.

       vii. The FDCPA ensures that consumers are fully and truthfully apprised of the facts and

of their rights, the act enables them to understand, make informed decisions about, and

participate fully and meaningfully in the debt collection process. The purpose of the FDCPA is to

provide information that helps consumers to choose intelligently. The Defendant's false

representations misled the Plaintiff in a manner that deprived him of his right to enjoy these

benefits, these materially misleading statements trigger liability under the FDCPA.

       viii. These deceptive communications additionally violated the FDCPA since they

frustrate the consumer's ability to intelligently choose his or her response.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 17 of 20 PageID #: 17




        viv. Plaintiff seeks to end these violations of the FDCPA. Plaintiff has suffered damages

including but not limited to, fear, stress, mental anguish, emotional stress and acute

embarrassment. Plaintiff and putative class members are entitled to preliminary and permanent

injunctive relief, including, declaratory relief, and damages.




  Violations of the Fair Debt Collection Practices Act brought by Plaintiff on
    behalf of himself and the members of a class, as against the Defendant.

        A. Plaintiff re-states, re-alleges, and incorporates herein by reference, all prior paragraphs

as if set forth fully in this cause of action.


        B. Defendant, as a matter of pattern and practice, mails letters, or causes the mailing of

letters, to debtors using language substantially similar or materially identical to that utilized by

Defendant in mailing the above-cited letter to Plaintiff.



        C. The letters Defendant mails, or causes to be mailed, are produced by Defendant's

concerted efforts and integrated or shared technologies including computer programs, mailing

houses, and electronic databases. The said letter is a standardized form letter.



        D. This cause of action is brought on behalf of Plaintiff and the members of a class.



        E. The class consists of all persons whom Defendant's records reflect resided in the State

of New York and who were sent a collection letter in substantially the same form letter as the

letter sent to the Plaintiff on or about one year prior to the date of the collection letter; and (a) the
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 18 of 20 PageID #: 18




collection letter was sent to a consumer seeking payment of a personal debt purportedly owed to

the Defendant; and (b) the collection letter was not returned by the postal service as undelivered;

(c) and the Plaintiff asserts that the letter contained violations of 15 U.S.C. §§ 1692e, 1692e(5),

1692e(10) and 1692e(11).



       F. Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and

preferable in this case because:



       1. Based on the fact that a form collection letter is at the heart of this litigation, the class

is so numerous that joinder of all members is impracticable.



       2. There are questions of law and fact common to the class and these questions

predominate over any questions affecting only individual class members. The principal question

presented by this claim is whether the Defendant violated the FDCPA.



       3. The only individual issue is the identification of the consumers who received such

collection letters (i.e. the class members), a matter capable of ministerial determination from the

records of Defendant.



       4. The claims of the Plaintiff are typical of those of the class members. All are based on

the same facts and legal theories.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 19 of 20 PageID #: 19




       5. The Plaintiff will fairly and adequately represent the class members’ interest charges.

The Plaintiff has retained counsel experienced in bringing class actions and collection-abuse

claims. The Plaintiff's interest charges are consistent with those of the members of the class.



       G. A class action is superior for the fair and efficient adjudication of the class members’

claims. Congress specifically envisions class actions as a principal means of enforcing the

FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

individuals, whose rights will not be vindicated in the absence of a class action. Prosecution of

separate actions by individual members of the classes would create the risk of inconsistent or

varying adjudications resulting in the establishment of inconsistent or varying standards for the

parties and would not be in the interest charges of judicial economy.



       H. If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.



       I. Collection attempts, such as those made by the Defendant are to be evaluated by the

objective standard of the hypothetical “least sophisticated consumer.”



       J. The Defendant's actions as set forth above in the within complaint violates the Fair

Debt Collection Practices Act.
Case 2:21-cv-00162-JMA-ST Document 1 Filed 01/12/21 Page 20 of 20 PageID #: 20




       K. Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff

and the members of the class are entitled to damages in accordance with the Fair Debt Collection

Practices Act.



Dated: Nassau, New York
       January 12, 2021
                                                           /S Jacob Silver
                                                           ______________________
                                                           Jacob Silver
                                                           Attorney At Law
                                                           237 Club Dr.
                                                           Woodmere, NY 11598
                                                           (718) 855-3834
                                                           (718) 534-0057 – Fax
                                                           silverbankruptcy@gmail.com
